ADMINISTRATIVE ORDER
BY ORDER OF THE COURT:
The following provisions will govern oral arguments before this court using video teleconferencing network:
1.Video teleconferencing equipment for conducting oral arguments is being installed in this court for use with a network connected to remote facilities located in the following cities: Jacksonville, Orlando, West Palm Beach, Miami, Ft. Myers and Tampa. To facilitate the scheduling of arguments on this network, all requests for oral argument from attorneys located in or near these cities will be deemed to request oral argument by use of the video teleconference network unless the request explicitly specifies that the oral argument be held in the courtroom at Tallahassee, Florida. Initially, argument by video teleconference network will be granted only when all the attorneys expected to present argument are located near a single remote facility; however, in the future the court expects to schedule attorneys at two or more remote facilities.
2. If oral argument is ordered to be conducted on the video teleconference network, the requesting party will be required to submit to the clerk of the court, within 10 days of the date of the order granting oral argument, a fee in the amount specified in the order to cover the costs of the video teleconference for that argument, as provided in section 35.22(7), Fla.Stat. (1993). The fee ■will be taxable as costs in favor of the prevailing party in accordance with Florida Rule of Appellate Procedure 9.400. Failure to timely submit the fee will be deemed a waiver of the request for oral argument. After a case has been set for oral argument and the fee has been paid, the fee will be nonrefundable if oral argument is canceled at the request of the parties. The fee will be refundable if oral argument is cancelled by the court.
3. The Court may, on its own motion, require that oral argument be conducted in Tallahassee even though video conference is requested. The court will continue to schedule oral arguments throughout the district as provided in section 35.11, Florida Statutes (1993).